Order entered January 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00894-CV

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                               V.

                                 JOSEPH MCRAE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04163

                                           ORDER
       We GRANT appellant’s January 6, 2015 motion to substitute its lead counsel. We

DIRECT the Clerk of this Court to remove attorney Kamilla Stokes as counsel for appellant and

to add attorney Lisa V. Cubriel with the Attorney General’s Office as lead counsel for appellant.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE